      Tab No.         Bates Range                       Document Name                   Document Type     Pages Included
         1        AR 00000561-62         Establishing the Izembek National Wildlife   Filing            Whole document
                                         Range
         2        AR 00000563-65         Secretary Seaton Creates Izembek National    Article           Excerpts
                                         Wildlife Range in Alaska
         3        AR 00002815            Quaternary Geology Of Alaska                 Article           Excerpts
                  AR 00002816
                  AR 00002829
         4        AR 00002925            Paint Landscape Picture                      Transcript        Excerpt
         5        AR 00004472            Izembek National Wildlife Refuge             Report            Excerpts
                  AR 00004587-90
         6        AR 00005344            Proposal for the Designation of Izembek      Report            Excerpt
                                         Lagoon as a Wetland of International
                                         Importance Under the RAMSAR Convention
         7        AR 00006057            Letter on Convention on Wetlands of          Letter            Excerpt
                                         International Importance, Especially as
                                         Waterfowl Habitat
         8        AR 00008992-94         U.S. Fish and Wildlife Service Izembek       Brochure          Whole document
                                         National Wildlife Refuge (“Izembek”)
                                         Brochure
          9       AR 00009036-43         Izembek King Cove Road Briefing Report       Report            Excerpts
         10       AR 00010380            Abstract of document available from the      Article           Whole document
                                         Service
         11       AR 00019634-36         Impact analysis of Off-Road use for          Report            Excerpts
                                         Subsistence Purposes on Refuge Lands and
                                         Resources Adjacent to the King Cove Access
                                         Project
         12       AR 00020404            2004 Biological Review Program               Report            Excerpts
                  AR 00020415
         13       AR 00086428-29         Phone Conversation with Joe Labay Alaska     Report            Whole document
                                         BLM, Lands Office
         14       AR 00131365-66         Izembek Land Exchange/Road Corridor Final    Report            Excerpt
                                         Environmental Impact Statement (“FEIS”)
                                         Chapter 4 Environmental Consequences


Joint Appendix, Exhibit A
Friends of Alaska National Wildlife Refuges v. Bernhardt, 3:19-cv-216                                                      1

                          Case 3:19-cv-00216-JWS Document 50-1 Filed 04/06/20 Page 1 of 4
         15       AR 00174410            Document Concerning Residual Value             Report   Whole document
                                         Appraisal System
         16       AR 00179342-43         Izembek Land Exchange/Road Corridor FEIS       Report   Excerpts
                  AR 00179346            Chapter 2 Alternatives

         17       AR 00179406            Izembek Land Exchange/Road Corridor FEIS       Report   Excerpt
                                         Executive Summary
         18       AR 00179500            Izembek Land Exchange/Road Corridor FEIS       Report   Excerpt
                                         Chapter 4 Environmental Consequences
         19       AR 00180519-22         Questions and Answers about the FEIS for the   Report   Whole document
                                         Proposed Izembek Land Exchange/Road
                                         Corridor
         20       AR 00180579            Izembek Land Exchange/Road Corridor FEIS       Report   Excerpts
                  AR 00180633            Chapter 1 Purpose And Need
         21       AR 00180730            Izembek Land Exchange/Road Corridor FEIS       Report   Excerpts
                  AR 00180794            Chapter 3.2 Affected Environment Biological
                  AR 00180804            Environment
                  AR 00180861-65
                  AR 00180868-71
                  AR 00180873-74
         22       AR 00180987            Izembek Land Exchange/Road Corridor FEIS       Report   Excerpt
                                         Chapter 1 Purposes and Need
         23       AR 00181272            Izembek Land Exchange/Road Corridor FEIS       Report   Excerpts
                  AR 00181281            Chapter 4 Environmental Consequences
                  AR 00181304-12
                  AR 00181432-37
                  AR 00181556-66
         24       AR 00182866            Izembek Land Exchange/Road Corridor FEIS Report         Excerpt
                                         Appendix D ANILCA Section 810 Analysis
                                         Of Subsistence Impacts
         25       AR 00182943            Izembek Land Exchange/Road Corridor FEIS Report         Excerpt
                                         Appendix G Comment Analysis and Response
                                         Report
         26       AR 00191901            Izembek Biological Assessment and Intra- Memorandum     Excerpts
                  AR 00191910            Service Section 7 Biological Evaluation
                  AR 00191920
Joint Appendix, Exhibit A
Friends of Alaska National Wildlife Refuges v. Bernhardt, 3:19-cv-216                                             2

                          Case 3:19-cv-00216-JWS Document 50-1 Filed 04/06/20 Page 2 of 4
         27       AR 00197559            Making Omnibus Consolidated and                 Report         Excerpt
                                         Emergency Supplemental Appropriations for
                                         Fiscal Year 1999 Conference Report
         28       AR 00220112            US Fish and Wildlife Service Record of          Report         Excerpt
                                         Decision; Izembek Land Exchange/Road
                                         Corridor FEIS
         29       AR 00220142            Izembek Press Release                           Email          Excerpt
         30       AR INT-000003          Land Protection Plan                            Report         Excerpts
                  AR INT-000010-11
                  AR INT-000018
                  AR INT-000026
                  AR INT-000046
                  AR INT-000055
                  AR INT-000058
                  AR INT-000063
         31       AR INT-001236-55       U.S. Department of the Interior U.S. Fish and   Report         Whole document
                                         Wildlife Service – 2013 Record of Decision
         32       AR INT-001258-59       Letter responding to request to reconsider      Letter         Whole document
                                         decision
         33       AR INT-001262          Final Assessment of Non-road Alternatives       Report         Excerpts
                  AR INT-001265          from King Cove to Cold Bay
                  AR INT-001275-78
                  AR INT-001303-05
         34       AR INT-001500-01       Secretary Zinke's Confirmation Transcript       Transcript     Excerpt
         35       AR INT-001645-47       Letter requesting Interior commence a land      Letter         Whole document
                                         exchange process
         36       AR INT-001648-51       Letter from King Cove Corporation               Letter         Whole document
         37       AR INT-002029          Land Exchange Agreement Exhibit B               Map            Excerpt
         38       AR INT-002122-37       U.S. Department of the Interior and King        Agreement      Whole document
                                         Cove Corporation – 2018 Land Exchange
                                         Agreement
         39       AR INT-002138-40       News Release – Secretary Approves Initial       News Release   Whole document
                                         Plan to Build a Life-saving Road for Alaska
                                         Native Village of King Cove


Joint Appendix, Exhibit A
Friends of Alaska National Wildlife Refuges v. Bernhardt, 3:19-cv-216                                                    3

                          Case 3:19-cv-00216-JWS Document 50-1 Filed 04/06/20 Page 3 of 4
         40       AR INT-002141-2208     U.S. Department of the Interior Bureau of   Map      Whole document
                                         Land Management – U.S. Survey No. 14495,
                                         Alaska
         41       AR INT-002209-56       KCC Letter Requesting Land Exchange         Letter   Excerpts
                  AR INT-002268          Agreement with attachments
                  AR INT-002354
                  AR INT-002357
                  AR INT-002435-40
                  AR INT-002504-38
         42       AR INT-002813-63       Findings and Conclusions Concerning a       Letter   Whole document
                                         Proposed Land Exchange Between the
                                         Secretary of the Interior and King Cove
                                         Corporation for Lands within Izembek
         43       AR INT-002864-74       Letter enclosing executed 2019 Land         Letter   Whole document
                                         Exchange Agreement




Joint Appendix, Exhibit A
Friends of Alaska National Wildlife Refuges v. Bernhardt, 3:19-cv-216                                          4

                          Case 3:19-cv-00216-JWS Document 50-1 Filed 04/06/20 Page 4 of 4
